Exhibit 10.1
Execution Version
SUBSCRIPTION AGREEMENT
by and among
COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
COMPASS DIVERSIFIED HOLDINGS
and
CGI MAGYAR HOLDINGS, LLC
Dated as of August 24, 2011

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT
     SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 24, 2011 by
and among Compass Group Diversified Holdings LLC, a Delaware limited liability
company (the “Company”), on its own behalf and as sponsor of Compass Diversified
Holdings, a Delaware statutory business trust (the “Issuer”), and CGI Magyar
Holdings, LLC, a Delaware limited liability company (“Buyer”).
BACKGROUND
     A. The Company and Issuer wish to sell, and Buyer wishes to purchase,
1,575,000 shares of the Issuer representing an undivided beneficial interest in
the Issuer (the “Restricted Shares”) upon the terms and subject to the
conditions set forth in this Agreement;
     B. The Restricted Shares will be sold pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “1933 Act”), and
the rules and regulations promulgated thereunder by the United States Securities
and Exchange Commission (the “SEC”);
     C. Immediately subsequent to the closing of the purchase of Shares by the
Buyer, the Company will acquire, through its subsidiary, CamelBak Acquisition
Corp., CamelBak Products, LLC (the “Transaction”); and
     D. The Company and Issuer will, in connection with the issuance of the
Restricted Shares and pursuant to the terms of the Registration Rights Agreement
substantially in the form of Exhibit A attached hereto (the “Registration Rights
Agreement”), grant to Buyer certain rights to register the Restricted Shares for
resale by Buyer under the 1933 Act and the rules and regulations promulgated
thereunder by the SEC, and applicable state securities laws.
AGREEMENT
     In consideration of the mutual covenants, representations, warranties and
agreements contained herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:
1. SUBSCRIPTION OF SHARES
     (a) Subscription for Restricted Shares. Subject to Section 1(b) below, at
the Closing (as defined below), the Company, as sponsor of the Issuer, shall
cause the Issuer to issue the Restricted Shares to the Company in exchange for,
and as consideration for, an equal number of trust interests of the Company, as
provided for in the Company’s Third Amended and Restated Operating Agreement,
dated as of November 1, 2010 (the “Operating Agreement”), and the Buyer commits
to purchase such Restricted Shares from the Company for an aggregate purchase
price equal to $19,687,500 (the “Aggregate Purchase Price”), which is based upon
the Per Share Price (as defined below); provided, however, that in no event
shall the number of Restricted Shares issued to the Buyer in connection herewith
exceed 4.95% of the Issuer’s outstanding shares immediately before the Closing
and the number of shares purchased by Buyer at the Closing shall be adjusted
automatically downward if and to the extent necessary to correspond herewith.
The per share purchase price (the “Per Share Price”) for the Restricted Shares
shall be equal to $12.50, which is the “Market Value” of the Shares immediately
preceding the execution of this Agreement, as defined in Section 312.04(i) of
the New York Stock Exchange Listed Company Manual. The Restricted Shares shall
be sold at the Closing as hereinafter provided.

2



--------------------------------------------------------------------------------



 



     (b) Closing.
          (i) The closing (the “Closing”) of the issuance and sale of the
Restricted Shares shall occur at the time of the closing of the Transaction, and
the date of the occurrence of the Closing shall be referred to herein as the
“Closing Date,” provided, however, notwithstanding anything in this Agreement to
the contrary, if for whatever reason the Transaction does not close by the
Outside Closing Date (as defined in Section 5(l) below), the Issuer shall not be
obligated to issue the Restricted Shares, the Company shall not be obligated to
sell the Restricted Shares and Buyer shall not be obligated to purchase the
Restricted Shares and this Agreement shall be terminated in accordance with
Section 5(l) below.
          (ii) The following conditions must be satisfied at, or waived in
writing by Buyer prior to, the Closing:
               A. the representations and warranties of the Company and the
Issuer contained in this Agreement shall be true and correct as of the Closing
Date;
               B. [INTENTIONALLY OMITTED];
               C. the Buyer shall have received the Registration Rights
Agreement, duly executed by the Company and the Issuer;
               D. the Buyer shall have received the Restricted Shares in
accordance with Section 1(d) below; and
               E. the Transaction shall be consummated on the Closing Date.

     (c) Form of Payment; Use of Proceeds. At the Closing, the Buyer shall pay
the Aggregate Purchase Price by wire transfer of immediately available funds to
the Company. The Company shall use such proceeds to fund, in part, the
consummation of the Transaction, including expenses incurred by the Company
and/or the Issuer in connection with this Agreement and/or the Transaction.

     (d) Form of Delivery. At the Closing, the Company shall deliver to the
Buyer the Restricted Shares purchased by Buyer in accordance with Section 1(a)
above, which delivery will be constructive and evidenced by the recording
thereof in book-entry form on the records of the Trust and the Company. The
Restricted Shares shall not be certificated and the appropriate legends and/or
stop transfer instructions for the Restricted Shares shall be provided to the
Company’s transfer agent.

     (e) Registration Rights Agreement. At the Closing, the parties hereto shall
execute and deliver the Registration Rights Agreement.

2. REPRESENTATIONS AND WARRANTIES OF THE BUYER
     Buyer hereby represents and warrants to the Company and Issuer as of the
date hereof and as of the date of the Closing that:
     (a) Organization and Qualification. Buyer is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, has the requisite corporate power to own its properties and to carry
on its business as now being conducted.

3



--------------------------------------------------------------------------------



 



     (b) Authorization; Enforceability. (i) Buyer has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the Registration Rights Agreement; (ii) the execution and delivery
of this Agreement and the Registration Rights Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized and no further consent or corporate authorization is
required therefor; (iii) this Agreement has been, and at Closing the
Registration Rights Agreement will be, duly executed and delivered by Buyer; and
(iv) assuming due execution and delivery by the Company and Issuer, this
Agreement constitutes, and the Registration Rights Agreement will constitute,
the valid and binding obligations of Buyer enforceable against it in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application or
by the public policy provisions of federal securities laws.
     (c) No Conflicts. The purchase of the Restricted Shares, the compliance by
the Buyer with this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Buyer or any
of its subsidiaries is a party or by which the Buyer or any of its subsidiaries
is bound or to which any of the property or assets of the Buyer or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
corporate charter documents of the Buyer, or (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Buyer or any of its subsidiaries or any of
their properties, except in the case of (i) and (iii), as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to consummate the transactions
contemplated by this Agreement or the Registration Rights Agreement; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the purchase
of the Restricted Shares by the Buyer or the consummation by the Buyer of the
transactions contemplated by this Agreement or the Registration Rights
Agreement, except where failure to obtain any such consent, approval,
authorization, order, registration or qualification would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Buyer to consummate the transactions contemplated by this
Agreement or the Registration Rights Agreement.
     (d) Knowledge and Experience. Buyer: (i) has such knowledge and experience
in financial and business matters so as to be capable of evaluating the merits
and risks of an investment in the Issuer and the Company; (ii) is prepared to
bear the economic risk of such an investment; and (iii) has consulted with its
own legal, financial, tax and other advisors to the extent it has deemed
appropriate in connection with any investment in the Issuer and the Company, as
well as the purchase of the Restricted Shares and the status thereof.
     (e) Disclosure of Information. Buyer has received all the information
concerning the Issuer and the Company it considers necessary or appropriate for
deciding whether the purchase the Restricted Shares and has requested and
reviewed such other information concerning the Issuer and the Company as it
deems necessary or advisable in the circumstances.

4



--------------------------------------------------------------------------------



 



     (f) Accredited Investor. Buyer is: (i) familiar with or has otherwise been
advised by counsel regarding the rules and regulations of the 1933 Act, that are
and would be applicable to it in connection with the acquisition of the
Restricted Shares; (ii) familiar with the term “accredited investor,” as defined
in Rule 501(a) under the 1933 Act; and (iii) an institutional accredited
investor within the meaning of Rule 501(a)(1), (2), (3) or (7) under the 1933
Act.
     (g) No Registration. Buyer acknowledges that: (i) the Restricted Shares are
being offered in a transaction not involving any public offering within the
United States within the meaning of the 1933 Act; (ii) neither the Issuer nor
the Company has filed nor will file a registration statement in connection with,
or otherwise register, the offer and sale of the Restricted Shares under the
1933 Act or the securities laws of any state except in accordance with the
Registration Rights Agreement; and (iii) the solicitation of bids and any offer
or sale of the Restricted Shares are being made in reliance on an exemption from
the registration requirements of the 1933 Act.
     (h) Investment Purpose; No Distribution. Buyer is seeking to acquire the
Restricted Shares for its own account or an account or accounts with respect to
which it exercises sole investment discretion and each such account, if any, is
an institutional accredited investor and each such account, if any, is aware
that the solicitation of bids and any offer or sale of the Restricted Shares are
being made in reliance on an exemption from the registration requirements of the
1933 Act. Buyer is seeking to acquire the Restricted Shares for investment
purposes only, and not with a view to the distribution thereof, in whole or in
part.
     (i) Legends. The Buyer acknowledges that the Restricted Shares may bear the
following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.
     (j) Transfer Restrictions. Buyer acknowledges that any subsequent transfer
of the Restricted Shares may be restricted under the 1933 Act or the securities
laws of any state, and that any securities so acquired will bear legends to such
effect.
     (k) Manner of Issuance. Buyer acknowledges and agrees that the issuance of
the Restricted Shares shall be effected in accordance with Section 1 above.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND ISSUER

5



--------------------------------------------------------------------------------



 



     The Company and Issuer hereby represent and warrant to Buyer as of the date
hereof and as of the Closing that:
     (a) Organization and Qualification. Each of the Company and Issuer is duly
organized, validly existing and, where applicable, in good standing under the
laws of the jurisdiction of its formation, has the requisite power and authority
to own its properties and to carry on its business as now being conducted and
presently proposed to be conducted, as applicable.
     (b) Authorization; Enforceability. (i) Each of the Company and Issuer has
the requisite power and authority to enter into and perform this Agreement and
the Registration Rights Agreement, and to issue and/or sell the Restricted
Shares in accordance with the terms hereof; (ii) the execution and delivery of
this Agreement and the Registration Rights Agreement by the Company and Issuer
and the consummation by them of the transactions contemplated hereby and
thereby, including the issuance of the Restricted Shares, have been duly
authorized and no further consent or authorization is required therefor;
(iii) this Agreement has been, and at Closing the Registration Rights Agreement
will be, duly executed and delivered by the Company and Issuer; and
(iv) assuming due execution and delivery by Buyer, this Agreement constitutes,
and the Registration Rights Agreement will constitute, the valid and binding
obligations of the Company and Issuer enforceable against them in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application or
by the public policy provisions of federal securities laws.
     (c) No Conflicts. The issue and sale of the Restricted Shares, the
compliance by the Issuer and the Company with this Agreement and the
Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Issuer, the Company or any of the Company’s
subsidiaries is a party or by which the Issuer, the Company or any of the
Company’s subsidiaries is bound or to which any of the property or assets of the
Issuer, the Company or any of the Company’s subsidiaries is subject, (ii) result
in any violation of the provisions of the corporate charter documents of the
Issuer or the Company, or (iii) result in any violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Issuer or the Company or any of the Company’s subsidiaries
or any of their properties, except in the case of (i) and (iii), as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Issuer or the Company to consummate the
transactions contemplated by this Agreement or the Registration Rights
Agreement; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Restricted Shares by the Issuer or the
consummation by the Issuer or the Company of the transactions contemplated by
this Agreement or the Registration Rights Agreement, except (A) such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required under Regulation D of the Securities Act of 1933, as amended, state
securities or Blue Sky laws, or (B) where failure to obtain any such consent,
approval, authorization, order, registration or qualification would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Issuer or the Company to consummate the
transactions contemplated by this Agreement or the Registration Rights
Agreement.

6



--------------------------------------------------------------------------------



 



     (d) Issuance of Securities. The Restricted Shares have been duly authorized
and, upon issuance in accordance with the terms hereof and thereof, shall be
validly issued and fully paid, and free from all taxes, liens and charges with
respect to the issue thereof.
     (e) SEC Filings. The Company and the Issuer have timely filed with or
furnished to, as applicable, the SEC all registration statements, prospectuses,
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated by reference) required to be so filed or
so furnished since January 1, 2010 (the “SEC Documents”). As of their respective
filing dates (or, if amended or superseded by a subsequent filing, as of the
date of the last such amendment or superseding filing prior to the date hereof),
each of the SEC Documents complied as to form in all material respects with the
applicable requirements of the 1933 Act, and the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC thereunder applicable
to such SEC Documents. None of the SEC Documents, including any financial
statements, schedules or exhibits included or incorporated by reference therein
at the time they were filed (or, if amended or superseded by a subsequent
filing, as of the date of the last such amendment or superseding filing prior to
the date hereof), contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
     (f) No Material Adverse Effect. Since December 31, 2010, there has been no
material adverse effect on the business, assets, results of operations or
financial condition of the Company and the Issuer, taken as a whole, or a
material adverse effect on the ability of the Issuer or the Company to
consummate the transactions contemplated by this Agreement or the Registration
Rights Agreement.
4. TRANSFER AGENT INSTRUCTIONS
     The Company shall cause the Issuer to instruct its transfer agent to issue
the Restricted Shares in book-entry form, which delivery will be constructive
and evidenced by the recording thereof in book-entry form on the records of the
Issuer and the Company. The Restricted Shares shall not be certificated and a
restrictive legend of the type referred to in Section 2(i) of this Agreement
shall be noted thereon. Issuer warrants and covenants that no instruction other
than such instructions referred to in this Section 4, and stop transfer
instructions to give effect to Section 2(i) hereof or any applicable provision
of the Registration Rights Agreement, will be given by Issuer to its transfer
agent and that the Restricted Shares shall otherwise be freely transferable on
the books and records of the Issuer as and to the extent provided in this
Agreement. Nothing in this Section 4 shall affect in any way Buyer’s obligations
and agreement to comply with all applicable securities laws upon the sale,
assignment or other transfer of the Shares. If Buyer provides Issuer with an
opinion of counsel, reasonably satisfactory in form, scope, substance to Issuer,
that registration of the sale, assignment or other transfer by Buyer of any of
the Restricted Shares is not required under the 1933 Act, Issuer shall permit
the transfer, and promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by Buyer.
5. MISCELLANEOUS
     (a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with, the laws of the State of New York without regard to the
principles of conflict of laws to the extent that such principles would require
or permit the application of laws of another jurisdiction.

7



--------------------------------------------------------------------------------



 



     (b) Jurisdiction; Venue. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state courts of the State of New York or the
United States District Court located in the State of New York for the purpose of
any legal proceeding between the parties arising in whole or in part under or in
connection with this Agreement.
     (c) Waiver of Jury Trial. Each party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or related to this Agreement or the
transactions contemplated hereby.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile or other electronic transmission.
     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretations of, this
Agreement.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement.
     (e) Entire Agreement; Amendments. This Agreement and the Registration
Rights Agreement contain the entire understanding of the parties with respect to
the matters covered herein and therein and, except as specifically set forth
herein or therein, none of the parties hereto makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
     (f) Notices. Any notices required or permitted to be given under the terms
of this Agreement shall be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):
     If to the Company or Issuer:
Compass Group Diversified Holdings LLC
61 Wilton Road, Second Floor
Westport, Connecticut 06880
Telephone: (203) 221-1703
Facsimile: (203) 221-8253
Attention: Alan B. Offenberg
     With a copy to:
Squire, Sanders & Dempsey (US) LLP
221 East Fourth Street, Suite 2900
Cincinnati, Ohio 45202


8



--------------------------------------------------------------------------------



 



Telephone: (513) 361-1200
Facsimile: (513) 361-1201
Attention: Stephen C. Mahon
     If to the Buyer:
CGI Magyar Holdings, LLC
61 Wilton Road, Second Floor
Westport, Connecticut 06880
Telephone: (203) 221-1703
Facsimile: (203) 221-8253
Attention: Joseph P. Milana
     With a copy to:
Morrison Cohen LLP
909 Third Avenue
New York, New York 10022
Telephone: (212) 735-8831
Facsimile: (917) 522-3130
Attention: Brian B. Snarr
     and
Anholt Investments, Ltd.
Suite 794, 48 Par-la-ville Rd.
Hamilton Bermuda HM11
Telephone: 441-400-7716
Facsimile: 441-400-7711
Attention: Cora Lee Starzomski
     Each party hereto shall provide notice to the other party of any change in
address.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties. Neither the Company nor Issuer shall assign this
Agreement or any rights or obligations hereunder without the prior written
consent the Buyer. Buyer may not assign its rights hereunder without the prior
written consent of the Company and Issuer.
     (h) No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     (i) Survival. The respective representations, warranties and agreements of
the Issuer, the Company and the Buyer contained in this Agreement shall survive
the delivery of and payment for the Restricted Shares and shall remain in full
force and effect.
     (j) Publicity. The parties shall have the right to approve before issuance
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that Issuer shall be
entitled, without the prior approval of Buyer, to make any press release or
other public disclosure with respect to such transactions as is required by
applicable law and regulations (although the Buyer shall be consulted by Issuer
in connection

9



--------------------------------------------------------------------------------



 



with any such press release or other public disclosure prior to its release and
shall be provided with a copy thereof).
     (k) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purpose of this Agreement and the consummation of the
transactions contemplated hereby.
     (l) Termination. This Agreement shall automatically be terminated and be of
no further force and effect if: (i) the Transaction is terminated or abandoned
for any reason, or (ii) the Transaction does not close by September 1, 2011 (the
“Outside Closing Date”).
[Signature page immediately follows.]



10



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the day and year first above written.

              COMPASS GROUP DIVERSIFIED HOLDINGS LLC    
 
            /s/ James J. Bottiglieri          
Name:
      James J. Bottiglieri    
Title:
      Chief Financial Officer    
 
            COMPASS DIVERSIFIED HOLDINGS    
 
            By:   COMPASS GROUP DIVERSIFIED HOLDINGS LLC,         as Sponsor    
 
            By:   /s/ James J. Bottiglieri              
 
  Name:   James J. Bottiglieri    
 
  Title:   Chief Financial Officer    
 
            CGI MAGYAR HOLDINGS, LLC    
 
            By:   /s/ Joseph P. Milana              
 
  Name:   Joseph P. Milana    
 
  Title:   Manager    

Signature page to Subscription Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
REGISTRATION RIGHTS AGREEMENT

 